Title: To George Washington from Jean-Pierre-Henri Elouis, 20 July 1793
From: Elouis, Jean-Pierre-Henri
To: Washington, George



Sir,
Philadelphia July 20th 1793 No. 9. 8th Street. at the wax works

your humanity and generosity are so well known, that it is with the greatest confidence that I dare to adress myself to you, in a moment when I am distressed by unexpected bad circumstances. I have had much Imployment last winter; but my wife having been sick for these three months, it has been impossible to me, to follow my business as I could have done it, if I had not been detained at home. I have Experienced great troubles Since four years; I had the good fortune to Conquer all difficulties, but So many have fallen upon me all at once, that I do not know how to extricate myself, if not helped.
the Sum of Eighty Dollards would enable me to follow my business as before, and I prefer Sir, to owe you that favor, than to any body else; being Certain of Secrecy, as it would be hurtfull to the Interest of an artist, if he was Known to be in distress. he must appear happy, and in good Circumstances to get business, otherwise, great many would thinck he has no talent. perhaps Sir, that you do not recollect my name? I teach drawing to Miss custis, I have been recommanded by Mrs Stuart; and I have had the honour last winter, to take your likeness in miniature, it is not Intirely finished: having been much disturbed, and wishing to make a well finished Picture, I shall wait till my minds in a more quiet Situation.
I put So much dependence Sir, upon your goodness, that I expect you will Excuse the liberty I take in adressing to you, and  that you will receive Kindly my Letter. I am with the greatest Respect Sir, your most humble obedient Servant

H. Elouis


if you are Pleased Sir, to favor my Petition I Shall cease from that Instant to receive the two guineas Pr month that I receive for the Lessons I give to Miss Custis. as it will Lesson the Sum. and be assured Sir, that I will take every opportunity to Express to you all my gratitude.

